Citation Nr: 1210539	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neck or cervical spine disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In that decision, the RO temporarily increased the rating for the Veteran's left knee disability to 100 percent - retroactively effective as of January 27, 2006, and assigned a 30 percent rating for this disability prospectively effective from March 1, 2007.  However, the RO denied his claim for service connection for a low back disability and determined he had not submitted new and material evidence to reopen his claim for service connection for arthritis affecting his neck.  In response, he submitted a timely notice of disagreement (NOD) in March 2007 to initiate an appeal of all three claims concerning his left knee, low back and neck, and the RO sent him a statement of the case (SOC) in February 2009 regarding his left knee and neck claims.  Later in February 2009, he completed the steps necessary to perfect his appeal to the Board by also filing a timely substantive appeal (VA Form 9) - but only concerning his neck claim.  See 38 C.F.R. § 20.200 (2011).  He indicated that he was not appealing, but instead awaiting a decision regarding his low back claim.  And the RO since has issued another decision in April 2009 granting service connection for a low back disability.  Therefore, since he did not then, in response, appeal either the rating or effective date assigned for his low back disability, the only claim currently before the Board concerns his neck disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date for his low back disability since these are "downstream" issues from his initial claim for service connection).

In a September 2010 decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for a neck disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

The RO since has completed this additional development but continued to deny this claim in a December 2011 supplemental statement of the case (SSOC), so this claim is again before the Board.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current neck disability is unrelated to his military service, including especially to the jeep accident he was in while in service, and was not caused and is not being worsened or exacerbated by a service-connected disability.


CONCLUSION OF LAW

The Veteran's current neck disability is not the result of disease or injury incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, an August 2006 letter was sent prior to initially adjudicating this claim in the February 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the "downstream" disability rating and effective date elements of this claim.  See again Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Additional notice was provided in a more recent July 2011 letter, while the claim was on remand.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the party attacking the agency's decision, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained his service treatment records (STRs), private medical records, and VA treatment records.  He also had VA compensation examinations in May 2007 and October 2011, including for a medical opinion concerning the determinative issue of whether any current neck disability is related to his military service, such as to an injury he reportedly sustained while in service or, alternatively, caused or aggravated by a service-connected disability, especially his left knee and low back disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Indeed, the Board primarily remanded this claim in September 2010 for additional medical comment on these determinative issues, and the VA examination the Veteran resultantly had in October 2011 and medical opinion given at the conclusion of that evaluation provides the information needed to decide this claim.  
So there was compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing the notion of "substantial" compliance, even when there has not been "exact" compliance).

The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

II.  Analysis

The Veteran contends that he injured his neck in the same jeep accident in Vietnam in 1969 in which he injured his left knee and left clavicle.  See his March 2007 notice of disagreement (NOD) and other written statements.  And recognizing that service connection since has been granted for the left knee and left clavicle disabilities he has as a consequence of those injuries in service, also for a secondary low back disability as an additional residual, he believes service connection also should be granted for the arthritis affecting his neck, i.e., cervical spine.

Service connection is granted if it is shown he has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 ,1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If however chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Here, there is no disputing the Veteran has a current neck disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  An August 2000 private X-ray of his cervical spine revealed mild cervical spondylosis.  His October 2011 VA  examination for compensation purposes also resulted in a diagnosis of cervical spondylosis.

So resolution of his appeal, instead, turns on whether this current neck disability is attributable to his military service - and, in particular, to the jeep accident or a service-connected disability, including those he has as a consequence of that jeep accident in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

His STRs confirm that, in March 1969, he was injured in a jeep accident in which the vehicle overturned.  On admission to a hospital for treatment of his injuries, the preliminary diagnoses were cerebro-cranial concussion, ethyl alcohol ingestion, and multiple contusions to the whole body.  On physical examination, he had an abrasion on his right temporal area, abrasions on his anterior chest, and an abrasion over his left wrist and left knee.  There were additional injuries of his left knee.  
X-rays were taken; his chest and skull were normal, but there was a small hairline nondisplaced fracture of the outer one-third of his left clavicle.  The discharge diagnoses were tear of the lateral collateral ligament of the left knee, fracture of the outer one-third of the left clavicle, and concussion.  His STRs concerning that hospitalization do not mention any complaints, treatment, or diagnosis of a neck injury.  He was later hospitalized at a naval hospital from late March 1969 to mid-May 1969 and diagnosed with a left clavicle fracture and rupture of a ligament of his left knee.  But the STRs from this additional hospitalization also do not mention any complaints, treatment, or diagnosis of a neck injury or disability.

In a June 1969 report of medical history, he denied a history of arthritis and denied having experienced back pain.  On separation medical examination in June 1969, his neck and spine were clinically normal.  So his STRs are entirely devoid of any mention, express or implied, of a neck injury or consequent disability.

In July 1969, so the month after his discharge from service, he filed his initial claim for service connection, and he identified only two disabilities:  a left knee disability and residuals of a left thigh wound.  He did not also claim entitlement to service connection for a neck disability.

In a January 1970 rating decision, the RO granted service connection for the left knee disability and for residuals of a fracture of his left clavicle.


During a VA compensation examination later that year, in October 1970, he did not complain of a neck disability.  On examination, his neck was within normal limits.  The examiner indicated that a physical examination was negative, and that the Veteran had a history of residual injury to his left knee and left clavicle.

Fast forward to February 1992 when a private medical record from J.M.H., D.O., reflects that the Veteran reported that he had injured his left knee when a jeep fell on it in Vietnam in 1969.  He complained of consequent left knee pain.  He did not report a neck injury or any neck-related complaints.  After a physical examination, Dr. H. diagnosed a left knee disability; he also diagnosed an abnormal gait causing hip and low back complaints.  A neck disability was not diagnosed, however.

Private medical records dated from 2000 to 2003 from Drs. C. and W. reflect treatment for a variety of complaints, including a left knee disability.  An April 2000 initial visit note reflects that the Veteran reported that he had injured his left knee in Vietnam.  He did not report a neck injury, including in that accident in which he had injured his left knee, or complain of any neck problems.  On physical examination, his neck was supple, and a neck disability was not diagnosed.  An October 2000 private medical record from W.C., MD, reflects that the Veteran complained of neck pain.  He indicated that he had been in some accidents in the past with some slight neck injuries.  And the August 2000 X-ray already mentioned showed cervical spondylosis.

In June 2002 he filed a claim for a higher rating for his left knee disability.  He did not also claim entitlement to service connection for a neck disability.

An April 2003 VA compensation examination was performed to evaluate his left knee and, in turn, determine whether the rating for the service-connected disability affecting this knee should be increased.  During that examination, although he again made reference to the jeep accident in service, he again did not mention any resultant disability involving his neck or cervical spine.

In May 2003, he filed claims for service connection for arthritis of multiple joints, including his neck.

In an August 2003 rating decision, the RO denied service connection for arthritis of the neck on the basis that this disability was not shown in service.  The Veteran was duly notified of that decision, but he did not appeal it.

VA outpatient treatment records reflect that in December 2005 the Veteran complained of pain in multiple joints, including his neck and back.  The pertinent diagnosis was degenerative joint disease, i.e., arthritis.  An X-ray of his cervical spine showed disc space narrowing and vertebral spurring indicating degenerative disc disease (DDD).

In June 2006, he filed a petition to reopen his previously denied claim for service connection for arthritis of the neck.

In a December 2006 statement, he said his left knee had hurt for years, and in the past two to three years, his back and neck had increased pain.  He said that his neck and low back were not immediately affected by the jeep accident, but that, over the years they started hurting more and more.

In a February 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for arthritis of the neck, and this appeal ensued.

At a May 2007 VA compensation examination, the Veteran reported that his knee was injured in a jeep accident in service, and that he since had developed degenerative arthritis (osteoarthritis).  It was noted that his left knee was weak, that he used a cane, and that his gait and posture were inappropriate, which had caused low back pain.  At the conclusion of that examination, the examiner opined that the degenerative spondylosis of the Veteran's lumbar spine was at least as likely as not caused by his service-connected left knee disability.

In an April 2009 rating decision, the RO granted service connection for this consequent low back disability as secondary to the service-connected left knee disability.

The Board reopened this claim for service connection for a neck disability in a September 2010 decision.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim for a VA examination and opinion to assist in determining the etiology of this neck or cervical spine disorder, including especially any direct, presumptive or secondary relationship with the Veteran's military service.  He had this examination in October 2011.

During that October 2011 VA examination, the examiner noted that the claims file was reviewed for the pertinent medical and other histories.  This examiner determined the neck/cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury or event.  The rationale for this opinion was that cervical spondylosis is a disorder in which there is abnormal wear on the cartilage and bones of the neck (cervical vertebrae).  It is a common cause of chronic neck pain, and the major risk factor is aging.  The examiner explained that, by age 60, most women and men show signs of cervical spondylosis on X-ray.  This examiner also determined it was less likely than not that the cervical spine disability was proximately due to or the result of the Veteran's service-connected condition, referring especially to his left knee and low back disabilities.  The rationale for this additional opinion was that, according to the medical literature, a low back condition and a knee condition are separate from the cervical spine.  There is no cause-and-effect relationship.  Therefore it is less likely than not that either caused or aggravated the cervical spine condition.

This examiner then goes on to highlight the fact that there was no indication the Veteran suffered a cervical spine injury or complained of a cervical spine injury while on active duty.  The Veteran's neck disability, also reiterated this examiner, was not aggravated by the service-connected condition.  And aside from again citing age as the predominant factor in the development of cervical spondylosis, this examiner pointed out that other factors that may make a person more likely to develop spondylosis are:  being overweight and not exercising, having a job that requires heavy lifting or a lot of bending and twisting, past neck injury (often several years before), past spine surgery, ruptured or slipped disc, severe arthritis, or small fractures to the spine from osteoporosis.

But he was rather definitive in ultimately not associating the Veteran's cervical spondylosis either directly to his military service, including especially to the injuries in service in the jeep accident, or secondarily by way of already 
service-connected disability - namely, the left knee and low back disabilities.

In deciding this appeal, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision in this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  See also 38 C.F.R. § 3.303(b), requiring continuity of symptoms, not treatment.

But in determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

In recent statements related to this claim, the Veteran has asserted that his neck disability dates back to the 1969 jeep accident in service, so originated with that motor vehicle trauma.  He is competent to say he injured his neck during his military service in the manner alleged.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He also is competent to say he has experienced pain in his neck ever since that injury in service, i.e., continuity of symptomatology.  38 C.F.R. § 3.159(a)(2).  However, the Board is not bound to accept his lay testimony concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between his current neck disability and that injury in service - even assuming for the sake of argument that it occurred.  As mentioned, the credibility of his lay statements concerning this determinative issue of causation, not just the competency of his testimony, determines its ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes the VA compensation examiner's opinion refuting the notion that any current neck disability is traceable to that reported injury in service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous neck symptoms since service like pain, etc.  His lay statements concerning this, while competent, are not credible.  Moreover, while he has consistently stated that his neck disability began after that accident in service, he has also consistently stated that his neck pain and other symptoms began much more recently, albeit the result of other service-connected disability.  His more recently-reported history of continued symptoms of a neck disability since service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts this disorder began in service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of a neck disability.  Specifically, the service separation examination report reflects that he was examined and that his spine was found to be clinically normal.  His neck was also normal during his initial VA compensation examination in 1970.  The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed injury during service in question, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect any complaints or treatment related to a neck disability for more than 30 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for his neck during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, 24 Vet App 428 (2011 (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran did not claim that symptoms of his neck disability began in (or soon after) service until filing his VA disability compensation claim in 2003.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Significantly, although he filed a claim for service connection for a left knee disability in 1969, in so doing he did not also claim entitlement to service connection for a neck disability, which weighs against his current argument that the two disabilities were incurred in the same jeep accident in service.  He did not mention a neck problem of any sort during his VA compensation examinations in 1970 and 2003.  And an October 2000 private medical record, in the interim, reflects that he reported that he had had some accidents in the past with some slight neck injuries, i.e., he reported having had more than one neck injury in the past.   This raises the possibility that he had 
post-service neck injuries.  But most important is that, although evaluated and treated on a number of different occasions following his service up the present, including in relation to disabilities stemming from that jeep accident in service, there was never any express or implied mention of additional disability affecting his neck as another residual of that jeep accident in service.  Had he in fact been experiencing neck pain or other symptoms on those many earlier occasions, especially since supposedly stemming from the same jeep accident in service, it stands to reason that there at least would have been some mention of this additional disability, but there clearly was not until much more recently and primarily in connection with this claim for compensation.

These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for so many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of neck symptoms since service. 

But even assuming there was some sort of neck injury in service (pursuant to 38 U.S.C.A. § 1154), the August 2011 VA examiner has disassociated any current neck disability from that injury in service.  This examiner provided a medical opinion to the effect that the current degenerative changes of the Veteran's cervical spine are unrelated to events or injury in service.  Instead, explained this examiner, the type and extent of degenerative changes shown are seen in the aging normal population, so in society at large.  This medical report is of high probative value because this examiner is qualified to comment on the etiology of this claimed disorder and considered the Veteran's reports of injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

Moreover, the examiner has specifically opined that the current cervical spine or neck disability also was not caused or aggravated by the service-connected left knee and low back disabilities.  See 38 C.F.R. § 3.310(a) and (b).  So he also ruled out the premise of secondary service connection.


The August 2011 examiner, in particular, had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that arthritis of the neck/cervical spine was not demonstrated within the first year after separation from service, certainly not to the required minimum compensable degree of at least 10-percent disabling (see 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242), and thus presumptive service connection is not warranted either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Board therefore finds that the most probative evidence is against this claim.  And since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a neck/cervical spine disability is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


